Opinion by
Kephart, J.,
The defendant, at an Orphans’ Court sale on April 23, 1915, bought, subject to a mortgage, certain property of which Sarah E. McKenna died seized. The sale was promptly confirmed and the defendant paid the mortgage debt. He directed the mortgagee, however, not to satisfy the mortgage as he was uncertain as to completing the sale, and if he did not, he would want an assignment *83of the mortgage. The executor permitted matters to remain in this condition until November, when a willow tree, admittedly in bad condition, broke and fell across the plaintiff’s blacksmith shop, damaging the building and contents. From the day of sale until the day of the accident and afterwards, Sarah E. McKenna’s executor was in possession of the property, receiving the rents and otherwise exercising acts of ownership. The plaintiff claims that the purchaser had such an inceptive or equitable title from the day of sale ivas confirmed as to make him liable for the trespass.
In Behrens v. Mountz, 37 Pa. Superior Ct. 326, where the defendant bought real estate at an Orphans’ Court sale and after confirmation ousted the heirs from possession, afterwards paying the purchase-money and receiving a deed, our Brother Porter said that in ousting the heirs defendant committed a trespass “though no doubt he thereupon was entitled to possession and his title for some purposes at least related back to the confirmation ......The title and right of possession was at the time of eviction in the plaintiffs and not in the defendant ......because the defendant had no right to possession......It is well settled that an Orphans’ Court sale does not divest the title of the heirs until after the confirmation thereof and conveyance delivered under the order of the court. The confirmation by the Orphans’ Court of a sale of real estate by an executor made in pursuance of his authority, is not complete until the purchase-money be paid and a deed delivered. A sale and confirmation alone does not divest the title of the heir. The defendant did not acquire title to the land until the day when he paid the balance of the purchase-money and received his deed.” In Brennan’s Est., 220 Pa. 232-235: “‘Such sales (the reference being to Orphans’ Court sales) are not absolute and unconditional. They depend for their validity upon the approval and confirmation of the court. They are liable to be vacated by a power superior to the purchaser and against his will. The sale, *84even after confirmation, does not divest the title of the heirs of the decedent, for it remains in the power of the court until a deed has been executed and delivered...... Until then, no conversion takes place, and if the heir to the decedent die, even subsequently to the confirmation of the report of sale, but before the deed, his interest descends as land, and not as money’: Demmy’s App., 43 Pa. 155.” As the learned court below says: “Conceding that on the payment of the purchase-money and becoming the owner of the property, the defendant’s title relates back, it is nevertheless the fact that before and when the willow fell he did not own the property, had no right to enter, and could not lawfully have removed the tree.” Frick Coke Co. v. Laughead, 203 Pa. 171, relied on by the appellant, does not meet the question here presented and the authorities which apply the rule of equitable conversion to private contract are not in point. Notwithstanding the exhaustive brief presented by the learned counsel for the appellant, the cases here referred to are decisive of the question.
The judgment is affirmed.